DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 5-6, 8, 13, 17-21, 30-33, 58, 61-62, 64-66 and 69 are the pending claims.
2.	The preliminary amendment to the specification of 7/16/2018 is entered.

Election/Restrictions
3.	Applicant’s election of Group I in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
5.	Claims 1, 5-6, 8, 13, 17-21, 30-33, 58, 61-62, and 64-66 are under examination.

Information Disclosure Statement
6.	The IDS of 11/28/2018 has been considered and entered. The initialed and dated 1449 form is attached.


Specification
7.	The disclosure is objected to because of the following informalities:  
The use of the term, e.g., Triton, Sepharose, Biacore, Bright-Glo, Dynabead, Ficoll-Paque PLUS, CAMPATH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 6, 8, 17-121, 30-33, 58, 61-62, and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least one, two or three modifications”, and the claim also recites “not more than 30, 20 or 10 modifications” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 95% identity, and the claim also recites 99% identity which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
c) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “at least one, two or three modifications”, and the claim also recites “not more than 30, 20 or 10 modifications” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
d) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 95% identity, and the claim also recites 99% identity which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
e) Claims 17-18 recite the limitation " wherein the antigen expressed on a T cell is an immune costimulatory molecule" in Claim 17.  There is insufficient antecedent basis for this limitation in the claims because Claim 1 does not mention any aspect of the limitation.
f) Claims 19-20 recite the limitation " wherein the antigen expressed on a T cell is an immune inhibitory molecule" in Claim 19.  There is insufficient antecedent basis for this limitation in the claims because Claim 1 does not mention any aspect of the limitation.
g) Claims 21 and 30-33 recite the limitation " wherein the antigen expressed on a T cell is CD3" in Claim 21.  There is insufficient antecedent basis for this limitation in the claims because Claim 1 does not mention any aspect of the limitation.
h) Regarding claim 30, the phrase "i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Regarding the parenthetical text “(i.e., the second antigen-binding domain)”, it is also unclear whether the limitation(s) within the parentheses are part of the claimed invention or exemplary. See MPEP § 2173.05(d).
i) Regarding claim 33, the phrase "i.e.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
j) Claim 33 recites the limitation "the polypeptide comprising the second antigen binding domain” and "the polypeptide comprising the anti-CLL-1 binding domain”.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 does not mention any aspect of either polypeptide.
k) Claim 33 is indefinite and confusing for reciting both open language “comprising” and closed language “consists of” much less within the same meaning and context.
l) Regarding claims 58, 61-62, 64-66, the phrase "i.e.,” in Claim 58 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are exemplary.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 5-6, 8, 13, 17-20, 58, 61-62, 64-66 is/are rejected under 35 U.S.C. 103 as being obvious over USPN 10,568,947 (I) or US 20200215171 ((II) USAN 16/728,557) with priority to 7/14/2014 and 11/6/2014.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The claimed multispecific molecule is prima facie obvious over the reference art with each sharing continuity as shown:

    PNG
    media_image1.png
    389
    713
    media_image1.png
    Greyscale

	I and II teach and disclose a bispecific antibody comprising an anti-CLL-1 binding domain. See instant Claim 1.

    PNG
    media_image2.png
    162
    1080
    media_image2.png
    Greyscale

I and II teach and disclose a bispecific antibody comprising an anti-CLL-1 binding domain and a second binding domain that binds CD19. See instant claims 13, and 17-18.

    PNG
    media_image3.png
    181
    1091
    media_image3.png
    Greyscale

I and II teach and disclose elements (i)-(iii) of instant claim 1:
Element (i)  
    PNG
    media_image4.png
    29
    848
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    25
    852
    media_image5.png
    Greyscale

Element (ii)

    PNG
    media_image6.png
    20
    848
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    22
    844
    media_image7.png
    Greyscale

Element (iii)

    PNG
    media_image8.png
    23
    863
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    23
    870
    media_image9.png
    Greyscale

I and II teach and disclose elements (i)-(iii) of instant Claim 5:
Element (i)

    PNG
    media_image10.png
    108
    623
    media_image10.png
    Greyscale

Element (ii)

    PNG
    media_image11.png
    104
    623
    media_image11.png
    Greyscale

Element (iii)

    PNG
    media_image12.png
    104
    621
    media_image12.png
    Greyscale

I and II teach and disclose the variants of the anti-CLL-1 antibody of instant claim 6 that depend from instant Claim 1:

    PNG
    media_image13.png
    194
    986
    media_image13.png
    Greyscale

I and II teach and disclose the anti-CLL-1 antibody of instant claim 8 that depend from instant Claim 1:

    PNG
    media_image14.png
    433
    975
    media_image14.png
    Greyscale

I and II teach and disclose the second antigen binding domain of instant claims 19-20 that depend from instant Claim 1:


    PNG
    media_image15.png
    238
    1140
    media_image15.png
    Greyscale

I and II teach and disclose the nucleic acids of instant claims 58, 61-62, and 64-66 that depend from instant Claim 1:

    PNG
    media_image16.png
    186
    1004
    media_image16.png
    Greyscale

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
10.	No claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643